                         Case 3:20-cv-04444-LB Document 71 Filed 04/16/21 Page 1 of 2


                   1   LATHAM & WATKINS LLP
                       Elizabeth L. Deeley (Bar No. 230798)
                   2    elizabeth.deeley@lw.com
                       505 Montgomery Street, Suite 2000
                   3   San Francisco, California 94111
                       T: +1.415.391.0600 / F: +1.415.395.8095
                   4
                       Andrew B. Clubok (pro hac vice)
                   5   Susan E. Engel (pro hac vice)
                       Stephen P. Barry (pro hac vice)
                   6    andrew.clubok@lw.com
                        susan.engel@lw.com
                   7    stephen.barry@lw.com
                       555 Eleventh Street, Suite 1000
                   8   Washington, D.C. 20004
                       T: +1.202.637.2200 / F: +1.202.637.2201
                   9
                       William J. Trach (pro hac vice)
               10       william.trach@lw.com
                       200 Clarendon Street
               11      Boston, Massachusetts 02116
                       T: +1.617.948.6000 / F: +1.617.948.6001
               12
                       Attorneys for Defendants Mark Zuckerberg, Sheryl
               13      Sandberg, Marc Andreessen, Andrew W. Houston,
                       Erskine B. Bowles, Jeffrey D. Zients, Susan
               14      Desmond-Hellmann, Nancy Killefer, Tracey T.
                       Travis, Robert M. Kimmitt, Reed Hastings, Peter A.
               15      Thiel, and Nominal Defendant Facebook, Inc.

               16                                    UNITED STATES DISTRICT COURT

               17                               NORTHERN DISTRICT OF CALIFORNIA

               18                                       SAN FRANCISCO DIVISION

               19      NATALIE OCEGUEDA, derivatively on              CASE NO. 3:20-cv-04444-LB
                       behalf of FACEBOOK, INC.,
               20                                                     [PROPOSED] ORDER GRANTING
                                        Plaintiff,                    DEFENDANTS’ ADMINISTRATIVE
               21            v.                                       MOTION FOR LEAVE TO FILE
                                                                      RESPONSE TO STATEMENT OF RECENT
               22      MARK ZUCKERBERG, SHERYL                        DECISION
                       SANDBERG, MARC ANDREESSEN,
                       ANDREW W. HOUSTON, ERSKINE B.
               23      BOWLES, JEFFREY D. ZIENTS, SUSAN
                       DESMOND-HELLMANN, NANCY
               24      KILLEFER, TRACEY T. TRAVIS,
                       ROBERT M. KIMMITT, REED HASTINGS,
               25      PETER A. THIEL, and DOES 1-30,
                                        Defendants,
               26
                            -and-
               27
                       FACEBOOK, INC.,
               28                       Nominal Defendant.
                                                                                     [PROPOSED] ORDER GRANTING
ATTORNEYS AT LAW
                                                                               ADMIN. MOT. FOR LEAVE TO RESPOND
                                                                                          CASE NO. 3:20-cv-04444-LB
                         Case 3:20-cv-04444-LB Document 71 Filed 04/16/21 Page 2 of 2


                   1                                     [PROPOSED] ORDER

                   2         Pending before the Court is Defendants’ Administrative Motion for Leave to File Response

                   3   to Statement of Recent Decision (“Administrative Motion”).

                   4         Having considered Defendants’ Administrative Motion, the supporting Declaration of

                   5   Stephen P. Barry and all other papers submitted to the Court, IT IS HEREBY ORDERED that

                   6   Defendants’ Administrative Motion is GRANTED.           Defendants shall file their Proposed

                   7   Response to Statement of Recent Decision concurrently filed with its Administrative Motion.

                   8
                       IT IS SO ORDERED.
                   9

               10
                       DATED:       April 16, 2021
               11                                                         HON. LAUREL BEELER
                                                                          UNITED STATES MAGISTRATE JUDGE
               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                       [PROPOSED] ORDER GRANTING
ATTORNEYS AT LAW
                                                                                 ADMIN. MOT. FOR LEAVE TO RESPOND
                                                                      1                     CASE NO. 3:20-cv-04444-LB
